Mr. Presiding Justice Smith delivered the opinion of the court. The judgment shown in the record is a unit as to' all of the defendants against whom it was rendered, and cannot be reversed as to one or more of them and affirmed as to the others; but if erroneous as to one, it is erroneous as to all. Street R. R. Co. v. Morrison A. & A. Co., 160 Ill. 288; 1 Chitty’s Pleadings, 86; McDonald v. Wilkie, 13 Ill. 22; Jansen v. Varnum, 89 id. 100; Ragor v. Kendall, 70 id. 95; Claflin v. Dunne, 129 id. 241. If then the judgment is erroneous as to the First Presbyterian Church of Chicago Heights,, it must be reversed as to all the appellants. The evidence relied upon by appellee to fix responsibility upon the church for removing the vault constructed by him is that the church in a congregational meeting had placed the control of the cemetery fully and entirely in the hands of the board of trustees and had authorized the trustees to give deeds to those who had purchased lots; that Caldwell was president of the board and Angus was'the secretary; that Caldwell had showed lots, prepared and delivered deeds, received money for lots and deposited it with the church treasurer; that he had looked after the cemetery sometimes, because there was no one else to do it, and had permitted burials without first calling a meeting of the trustees; that Caldwell had consented to the exchange of lots, and that the vault as constructed was practically similar to the plan and sketch which appellee had exhibited to Caldwell. It is not pretended that the appellant church, or its board of trustees, acting as a board, directly "or otherwise authorized the acts complained of in the declaration. The trustees of a religious corporation organized under the incorporation act of this state are the only persons empowered to bind the corporate body legally, and in order to do this the trustees must meet as a board and take action as such. The separate and individual action of the trustees or any number of them, without holding a meeting of the board, is not binding upon the corporation, and cannot of itself create a corporate liability. Constant v. Rector, Wardens & Vestry of St. Albans Church, 4 Daly’s Rep. 305; United Brethren Church of New London v. Vandusen, 37 Wis. 54; Thompson v. West, 59 Neb. 677. The action of Caldwell and Angus in taking down and removing the brick and stone of the vault was done without any authority from the appellant, The First Presbyterian Church of Chicago Heights, of any nature or kind, and the church is not liable for the alleged trespass. The judgment is, therefore, reversed and the cause is remanded. Reversed and remanded.